By the Coubt.
The defendant has no ground of exception to the rulings and instructions as to the check dated November 18, 1868. The borrower of money, who gives a check therefor, agreeing that it shall be held as evidence of the loan and need not be presented to the drawee, is liable to the lender, in an action for money lent, for the amount of the check, and interest.
But the ruling requested and that given as to the amount which the plaintiff might recover on the note dated December 29, 1868, had no foundation in principle or authority. That note being for a fixed sum of money, and expressed to be payable in gold, the plaintiff was entitled to judgment for the amount thereof in gold, with interest. Stark v. Coffin, 105 Mass. 328, 334.

Exceptions sustained as to damages mly*